Barnes, J.
(dissenting). The circuit court never exercised its discretion as to whether it would permit the action to be revived. It erroneously placed its decision on the ground .that the action did not survive. The law vests in the trial court a broad discretion as to when it will revive and when it will refuse to revive actions. The law vests in this-court the power to say whether or not the trial court has abused that discretion. The law does not vest in this court the right to exercise the discretionary power conferred on the trial court. If this court could say that it would have been an abuse of discretion for the trial court to have ordered a re-vivor of the action, then it would be proper for this court to affirm the order appealed from. But it has not said so and in fact has said the contrary.
I am authorized to say that Mr. Justice SibbeckeR concurs in the foregoing.